SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-20050 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Citizens First National Bank 401(k) & Profit Sharing Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Princeton National Bancorp, Inc. 606 South Main Street Princeton, Illinois 61356 Required information The Citizens First National Bank 401(k) & Profit Sharing Plan is subject to the Employee Retirement Income Security Act of 1974, as amended (ERISA). Accordingly, the financial statements prepared in accordance with ERISA are provided as Exhibit 99.1 to this Form 11-K. SIGNATURES The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Citizens First National Bank 401(k) & Profit Sharing Plan Date:June 25, 2010 By: /s/ Thomas D. Ogaard Citizens First National Bank as Plan Sponsor Name: Thomas D. Ogaard Title: President CITIZENS FIRST NATIONAL BANK 401(K) & PROFIT SHARING PLAN EXHIBIT INDEX TO ANNUAL REPORT ON FORM 11-K Exhibit No. Description Consent of BKD, LLP Financial Statements
